Case 2:18-cv-03919-FMO-MRW Document 63 Filed 05/09/19 Page 1 of 5 Page ID #:469



    1   Jad Sheikali, (pro hac vice)
        jsheikali@mcgpc.com
    2   MCGUIRE LAW, P.C. th
        55 West Wacker Drive, 9 Floor
    3   Chicago, IL 60601
        Tel: (312) 893-7002
    4
        Attorneys for Plaintiffs and the Putative Classes
    5
        Paul G. Karlsgodt (Admitted Pro Hac Vice)
    6   pkarlsgodt@bakerlaw.com
        Casie D. Collignon (Admitted Pro Hac Vice)
    7   ccollignon@bakerlaw.com
        Matthew D. Pearson, Bar No. 294302
    8   mpearson@bakerlaw.com
        BAKER & HOSTETLER LLP
    9   1801 California Street, Suite 4400
        Denver, CO 80202-2662
   10   Tel: (303) 861-0600
   11   Attorneys for Defendant
        ABM INDUSTRIES INCORPORATED
   12
   13
                             UNITED STATES DISTRICT COURT
   14
                           CENTRAL DISTRICT OF CALIFORNIA
   15
        EVELIA DAVILA and LARRY                          Consolidated Case No.: 2:18-cv-03919
   16   WADE, individually and on behalf of              [Honorable Fernando M. Olguin]
        similarly situated individuals,
   17
                         Plaintiffs,                     STIPULATION TO REMAND TO
   18
                                                         STATE COURT
                v.
   19
        ABM INDUSTRIES
   20   INCORPORATED,                                    SACC Filed: April 26, 2019
   21                    Defendant.
   22
   23
   24
   25
   26
   27
   28

                                                      -1-
                                       STIPULATION TO REMAND TO STATE COURT
                                                                                CASE NO.: 2:18-CV-03919
Case 2:18-cv-03919-FMO-MRW Document 63 Filed 05/09/19 Page 2 of 5 Page ID #:470



    1          Pursuant to Local Rule 7-1, Plaintiffs Evelia Davila and Larry Wade (together,
    2   the “Plaintiffs”) and Defendant ABM Industries Incorporated (“ABM”) (collectively,
    3   the “Parties”), hereby file this Stipulation seeking an Order remanding this action to
    4   state court. Good cause exists to grant this Stipulation based on the following facts:
    5          1.    On March 22, 2018, Plaintiff Evelia Davila filed suit against, among
    6   others, ABM in the Superior Court of California, County of Los Angeles (“Davila
    7   Action”) [Davila Action, Dkt. 1, Ex. A];
    8          2.    One day later, on March 23, 2018, Plaintiff Larry Wade filed suit against
    9   ABM in the Circuit Court of Cook County, Illinois (“Wade Action”) [Wade Action,
   10   Dkt. 1, Ex. A];
   11          3.    On April 25, 2018, ABM removed the Wade Action to the United States
   12   District Court for the Northern District of Illinois [Wade Action, Dkt. 1];
   13          4.    On May 10, 2018, ABM removed the Davila Action to the United States
   14   District Court for the Central District of California [Davila Action, Dkt. 1];
   15          5.    On June 6, 2018, Plaintiff Wade and ABM filed in the Wade Action an
   16   Agreed Motion to Transfer Venue to the United States District Court for the Central
   17   District of California [Wade Action, Dkt. 19];
   18          6.    On June 11, 2018, the Court in the Wade Action granted the parties’
   19   agreed motion and transferred the Wade Action to the United States District Court
   20   for the Central District of California [Wade Action, Dkt. 21];
   21          7.    On July 24, 2018, Plaintiffs filed their First Amended Consolidated
   22   Class Action Complaint (“FACC”) [Dkt. 17];
   23          8.    On August 21, 2018, ABM filed its Motion to Dismiss the FACC,
   24   arguing that Plaintiffs had not stated a cause of action upon which relief could be
   25   granted under Federal Rule of Civil Procedure 12(b)(6) [Dkt. 24];
   26          9.    On September 27, 2018, Plaintiffs filed a Motion to Remand, arguing
   27   that ABM had not met its burden of proving that this Court had jurisdiction [Dkt. No.
   28   32];
                                                  -2-
                                   STIPULATION TO REMAND TO STATE COURT
                                                                              CASE NO.: 2:18-CV-03919
                                                                                     4848-9986-3446.1
Case 2:18-cv-03919-FMO-MRW Document 63 Filed 05/09/19 Page 3 of 5 Page ID #:471



    1         10.    On April 18, 2019, the Parties engaged in a private mediation with Bruce
    2   Friedman, Esq. of JAMS in Los Angeles. Following negotiations which continued
    3   for several days after the private mediation, the Parties have now reached a class
    4   action settlement in principle. In light of the uncertainty surrounding this Court’s
    5   Article III jurisdiction in this matter, the Parties seek to effectuate their settlement in
    6   state court, where the litigation was originally commenced.
    7         11.    Specifically, on March 21, 2019, the Parties participated in a telephonic
    8   status conference before this Court, wherein the Court raised concerns regarding the
    9   impact the recently issued Supreme Court decision in Frank v. Gaos, 2019 WL
   10   1264582 (2019), as well as Spokeo, Inc. v. Robins, 136 S.Ct. 540 (2016), and relevant
   11   Ninth Circuit decisions, would have on this Court’s ability to satisfy itself of Article
   12   III jurisdiction in order to process a class action settlement. The Court also asked for
   13   supplemental briefing from both parties on this issue.
   14         12.    Therefore, in order to avoid further uncertainty and expense in
   15   effectuating their settlement agreement amid the pending issues concerning this
   16   Court’s subject matter jurisdiction, the Parties stipulate, and respectfully request that
   17   the Court enter an Order, remanding this action to the Los Angeles Superior Court.
   18         13.    A Proposed Order has been contemporaneously lodged herewith and
   19   submitted to the Court.
   20   //
   21   //
   22   IT IS SO STIPULATED.
   23
   24
   25
   26
   27
   28
                                                    -3-
                                     STIPULATION TO REMAND TO STATE COURT
                                                                                 CASE NO.: 2:18-CV-03919
                                                                                        4848-9986-3446.1
Case 2:18-cv-03919-FMO-MRW Document 63 Filed 05/09/19 Page 4 of 5 Page ID #:472



    1
        DATED: May 9, 2019               BAKER & HOSTETLER LLP
    2
    3                                    By: /s/ Casie D. Collignon
                                            Casie D. Collignon (admitted Pro Hac Vice)
    4                                       Paul G. Karlsgodt (admitted Pro Hac Vice)
                                            Teresa C. Chow
    5                                       Matthew D. Pearson
    6                                    Attorneys for Defendant
                                         ABM INDUSTRIES INCORPORATED
    7
    8
        DATED: May 9, 2019               MCGUIRE LAW, P.C.
    9
   10                                    By: /s/ Jad Sheikali
                                            Jad Sheikali (admitted Pro Hac Vice)
   11
                                         One of Plaintiffs’ Attorneys
   12
   13
   14
   15
   16
   17
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28
                                              -4-
                               STIPULATION TO REMAND TO STATE COURT
                                                                        CASE NO.: 2:18-CV-03919
                                                                               4848-9986-3446.1
Case 2:18-cv-03919-FMO-MRW Document 63 Filed 05/09/19 Page 5 of 5 Page ID #:473



    1                            CERTIFICATE OF SERVICE
    2         I, Jad Sheikali, certify that on May 9, 2019, I filed the Parties’ Stipulation to
    3   Remand to State Court via the Court’s CM/ECF electronic filing system. A copy of
    4   said document will be electronically transmitted to the following counsel of record
    5
    6                                                                     /s/Jad Sheikali
    7
    8
    9
   10
   11
   12
   13
   14
   15
   16
   17
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28
                                                  -5-
                                   STIPULATION TO REMAND TO STATE COURT
                                                                                    CASE NO.: 2:18-CV-03919
                                                                                           4848-9986-3446.1
